CONSULTING AGREEMENT



AGREEMENT by and between Geovic Mining Corp. (the “Company”) having its
principal place of business at 743 Horizon Court, Suite 300A, Grand Junction,
Colorado 81506 and San Diego Torrey Hills Capital, Inc. (the “Consultant”),
having its principal place of business at 2190 Carmel Valley Road, Suite G, Del
Mar, California 92014. The Agreement will become effective on the first day the
consultation commences.

WHEREAS, the Company desires to retain the Consultant for consulting services in
connection with the Company’s business affairs on a non-exclusive basis, and the
Consultant is willing to undertake to provide such services as hereinafter fully
set forth:



WITNESSETH



        NOW THEREFORE, the parties agree as follows:

      1.      Term: One (1) year from the date hereof provided however this
Agreement may be canceled by either party with 30 days advance written notice.  
2.      Nature of Services: The Company hereby engages the Consultant to render
the services hereinafter described during the term hereof (it being understood
and agreed that the Consultant is free to tender the same or similar services to
any other entity selected by it):     (a)      Consult with the Company
concerning on-going strategic corporate planning and long term investment
policies, including any revision of the Company’s business plan.     (b)     
Render advice with respect to leasing and/or other financing arrangements.    
(c)      Assist in negotiation of contracts with suppliers and major customers
when so required by the Company.     (d)      Consult with and advise the
Company with regards to potential mergers and acquisitions, whether the Company
be the acquiring Company or the target of acquisition.     (e)      Evaluate the
Company’s managerial, marketing and sales requirements     (f)      Develop,
coordinate, manage and execute an Investor Relations Campaign for the Company
per Exhibit A attached to this Agreement.     The Consultant agrees to comply
with all laws applicable to the Company and the Consultant at all times while
rendering the above-mentioned services.   3.      Responsibilities of the
Company: The Company shall provide the Consultant with all financial and
business information about the Company as reasonably requested by the Consultant
in a timely manner. In addition, executive officers and directors of the Company
shall make themselves available for personal consultations either with the
Consultant and/or third party designees, subject to reasonable prior notice,
pursuant to the request of the Consultant.  

 

--------------------------------------------------------------------------------

       4.     

Compensation – IR Services: For corporate financial advisory services, due
diligence and other services which will be provided to the Company from time to
time over the course of our engagement, the parties mutually agree that the
Consultant will be entitled to the following compensation: For business
development, strategic planning and other consulting work to be accomplished not
related to any public financing, the Company agrees to pay and/or issue to the
Consultant the following:

   

Cash Fee – A cash fee of US$20,000, which is due and payable upon the signing of
this Agreement. If the Agreement is terminated by either party within the first
six months from the date of signing, the Consultant agrees to return this fee on
a pro rata basis over the six month period. For example, if the Agreement is
terminated after three months, the Consultant would return $10,000 to the
Company.

   

Three Year Options – Three year options to purchase 250,000 shares of its common
stock at a strike price equal to the Company’s five-day average closing bid
price immediately preceding the date of the signing of this Agreement, which are
due and issuable upon receipt by the Company of the Toronto Stock Exchange’s
approval of such issuance. Options granted pursuant to this Agreement will vest
according to the following schedule: 25% immediately, 25% at the three month
anniversary, 25% at the six month anniversary; and the balance at the nine month
anniversary. If the Agreement is terminated by either party within one year from
the date of signing, the Consultant agrees to return the options (whether vested
or not) on a pro rata basis over the one year period. For example, if the
Agreement is terminated after nine months, the Consultant would return 62,500
options to the Company.

   

Cash Fee – A cash fee of US$30,000, which is due and payable on the six month
anniversary of this Agreement. If the Agreement is terminated by either party
within one year from the date of signing, the Consultant agrees to return this
fee on a pro rata basis over a six month period from the date of payment to the
one year anniversary. For example, if the Agreement is terminated after nine
months, the Consultant would return $15,000 to the Company.

  5.     

Expenses: The Company shall reimburse the Consultant for actual out-of pocket
expenses incurred by the Consultant in connection with the performance by the
Consultant of its duties hereunder. The Consultant shall not incur any expenses
without obtaining prior written approval from the Company.

  6.     

Indemnification: The Parties agree to indemnify and hold harmless each other and
their affiliates, and their respective officers, director, employees, agents and
controlling persons (The Parties and each such other persons and entities being
an “Indemnified Party” for the purposes of this section) from and against any
and all losses, claims, damages, and liabilities to which such Indemnified Party
may become subject under any applicable federal or state law, or otherwise
related to or arising out of any transaction contemplated by this Agreement and
the performance by the Consultant of the services contemplated by this
Agreement, and all reasonable expenses (including reasonable counsel fees and
expenses) as they are incurred in connection the investigation of, preparation
for or defense of any pending or

 

2

--------------------------------------------------------------------------------

        

threatened claim or any action or proceeding arising therefrom, whether or not
such Indemnified Party is a party thereto; provided that the other party shall
not be liable for any of the foregoing to the extent they arise from the gross
negligence or willful misconduct of the Indemnified Party. The Indemnified Party
shall promptly notify the Party from which it is seeking indemnification, in
writing, of any such loss, claim, damage or liability as it is incurred and
provide such Party with the opportunity to defend against or settle such matter
with counsel of its choice. Any Party against whom indemnification may be sought
shall not be liable to indemnify or provide contribution for any settlement
effected without the indemnifying party's prior written consent. In the event
that the foregoing indemnity is unavailable or insufficient to hold any
Indemnified Party harmless, then the other party shall contribute to the amounts
paid or payable by such Indemnified Party in respect of such losses, claims in
such proportion as is appropriate to reflect not only the relative benefits
received by the Parties, but also the relevant fault of each Party, as well as
any other relevant equitable considerations.

  7.     

Complete Agreement: This Agreement contains the entire Agreement between the
parties with respect to the contents hereof supersedes all prior agreements and
understandings between the parties with the respect to such matters, whether
written or oral. Neither this Agreement, nor any term or provisions hereof may
be changed, waived, discharged or amended in any manner other than by any
instrument in writing, signed by the party against which the enforcement of the
change, waiver, discharge or amendment is sought.

  8.     

Counterparts: This Agreement may be executed in two or more counterparts, each
of which shall be an original but all of which shall constitute one Agreement.

  9.     

Survival: Any termination of this Agreement shall not, however, affect the
on-going provisions of this Agreement which shall survive such termination in
accordance with their terms.

  10.     

Disclosure: Any financial advice rendered by the Consultant pursuant to this
Agreement may not be disclosed publicly in any manner without the prior written
approval of the Consultant, unless required by law or statute or any court,
governmental or regulatory agency. All non-public information given to the
Consultant by the Company will be treated by the Consultant as confidential
information and the Consultant agrees not to make use of such information other
than in connection with its performance of this Agreement, provided however that
any such information may be disclosed if required by any court or governmental
or regulatory authority, board or agency. For greater certainty, the Consultant
agrees not to purchase or sell securities of the Company until such non-public
information has been generally disseminated. “Non-public information” shall not
include any information which (i) is or becomes generally available to the
public other than as a result of a disclosure by the Consultant; (ii) was
available to the Consultant prior to its disclosure to the Consultant by the
Company, provided that such information is not known by the Consultant to be
subject to another confidentiality agreement with another party; or (iii)
becomes available to the Consultant on a non-confidentiality basis from a source
other than the Company, provided that such source is not bound by a
confidentiality agreement with the Company.

  11.     

Notice: Any or all notices, designations, consents, offers, acceptance or other
communication provided for herein shall be given in writing and delivered in
person or by registered or certified mail, return receipt requested, directed to
the address shown below unless notice of a change of address is furnished:

 

3

--------------------------------------------------------------------------------





  If to Consultant:





  San Diego Torrey Hills Capital
2190 Carmel Valley Road, Suite G
Del Mar, CA 92014
Attention: Cliff Mastricola





  If to Company:





  Geovic Mining Corp.
743 Horizon Court, Suite 300A
Grand Junction, CO 81506
Attn: John Sherborne



       12.     

Severability: Whenever possible, each provision of Agreement will be interpreted
in such manner as to be effective and valid under applicable law. If any
provision of this Agreement is held to be invalid, illegal or unenforceable
provision had never been contained herein.

  13.     

Miscellaneous:

    (a)     

Except as provided in Section 6, neither the Consultant nor its affiliates, or
their respective officers, directors, employees, agents or controlling persons
shall be liable, responsible or accountable in damages or otherwise to the
Company or its affiliates, or their respective officers, directors, employees,
agents or controlling persons for any act or omission performed or omitted by
the Consultant with the respect to the services provided by its pursuant or
otherwise relating to or arising out of this Agreement.

    (b)     

All final decisions with the respect to consultation, advice and services
rendered by the Consultant to the Company shall rest exclusively with the
Company, and Consultant shall not have any right or authority to bind the
Company to any obligation or commitment.

    (c)     

The parties hereby agree to submit any controversy or claim arising out of or
relating to this Agreement to final binding arbitration administered by the
American Arbitration Association (“AAA”) under its Commercial Arbitration Rules,
and further agree that immediately after the filing of a claim as provided
herein they shall in good faith attempt mediation in accordance with the AAA
Commercial Mediation Rules; provided, however, that the proposed mediation shall
not interfere with or in any way impede the progress of arbitration. The parties
also agree that (i) the AAA Optional Rules for Emergency Measures of Protection
shall apply to any proceedings initiated hereunder; (ii) the arbitrator shall be
authorized and empowered to grant any remedy or relief, which the arbitrator
deems just and equitable in nature, including, but not limited to, specific
performance, injunction, declaratory judgment and other forms of provisional
relief in addition to a monetary award; (iii) the arbitrator may make any other
decisions including interim, interlocutory or partial findings, orders and
awards to the full extent provided in Rule 45 of the Commercial Arbitration
Rules; and (iv) the arbitrator shall be empowered and authorized to award
attorneys’ fees to the prevailing party in accordance with Rule45 (d).

 

4

--------------------------------------------------------------------------------



        



  (d)     

This Agreement and the legal relations among the parties hereto shall be
governed by and construed in accordance with the laws of the State of California
without regard to the conflicts of laws principals thereof or the actual
domiciles of the parties. Any arbitration or mediation inherited by the parties
as provided herein shall be filed and maintained exclusively with the American
Arbitration Association’s offices located in San Diego, CA and the parties
further agree that the provisions of paragraph 8, above, may be enforced by any
court of competent jurisdiction, and the party seeking enforcement shall be
entitled to and award of all costs, fees and expenses, including attorneys’
fees, to be paid by the party against whom enforcement is ordered.

  (e)     

The Consultant agrees to execute such other documents and forms as may be
required by the Toronto Stock Exchange in connection with the issuance of
options pursuant to this agreement.

 

Agreed and accepted on June ___, 2008 by and between:

Geovic Mining Corp.    San Diego Torrey Hills Capital, Inc.          By:  /s/
John Sherborne   By:   /s/ Cliff Mastricola               John Sherborne – CEO 
           Cliff Mastricola – President 


 

 

 

 

 

 

 

 

 

5

--------------------------------------------------------------------------------



Exhibit A



Investor Relations Campaign for GEOVIC MINING CORP. (GMC)



  Primary Topics/Goals of Campaign



       1.     

Expand awareness of Geovic Mining Corp within the Broker/Dealer & Investment
Community

  2.     

Expand awareness and upside opportunity of Geovic Mining Corp stock with retail
buyers

  3.     

Establish awareness of present value opportunity of Geovic Mining Corp (press &
web)

  4.     

Create small-cap leader presence in market for Geovic Mining Corp Corporate
Image

  5.     

Leverage company milestones for industry publication and general press coverage

 

Task List and Work Plan of Awareness Campaign

 * Allocate 3 individuals at THC on a continuous basis during the campaign to
   contact Torrey Hills’ database of investment professionals including brokers,
   investment advisors, money managers and market makers. Send out Broker
   summary to these individuals and follow up to build interest and a larger
   audience focused on the company.

 * Develop and distribute Broker Summary synopsis of company to in-house broker
   network via fax, hard copy and/or email. This IR synopsis to include: company
   business overview & value proposition, relevant milestone updates, contract
   news, earnings/revenue growth updates and financing news about the company.

 * Develop and schedule meetings between Company management and buy side
   investment managers as well as schedule road show meetings with registered
   reps at select brokerage firms.

 * Schedule and coordinate 3-way and/or conf. calls between Company mgmt and
   interested brokers.

 * Distribute IR synopsis profile to small cap newsletter writers for company
   coverage.

 * Profile of Geovic Mining Corp to be developed and covered on
   www.babybulls.com – a website developed in-house to showcase and provide
   exposure for emerging micro-cap companies to an audience of proven micro-cap
   investors.

 * Follow up company press releases with commentary posts distributed to opt-in
   subscribers of www.babybulls.com

 * Send out M2 news release stories that reiterate company generated news
   stories which will appear as news on 3 to 4 peer and/or high volume trading
   company news sections on select internet stock portal sites.

 * Build and maintain database of Geovic Mining Corp. investors/followers for
   distribution of relevant news, PR’s, and company updates.

 * Make analyst introductions for research coverage – provided the company is
   meeting its targeted goals.

 

6

--------------------------------------------------------------------------------